Citation Nr: 0714309	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  07-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in the amount of $6,354.87.   

(The issue of whether the reduction of compensation benefits 
due to incarceration was proper will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the RO's 
Committee on Waivers and Compromises in Waco, Texas, denied 
the veteran's request for waiver of the recovery of an 
overpayment of compensation benefits in the calculated amount 
of $6,354.87.  

The Board finds that the veteran filed a timely notice of 
disagreement with respect to the August 2004 decision in 
January 2005.  A statement of the case has not been issued.  
The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

As noted in the Introduction, an August 2004 decision by the 
RO's Committee on Waivers and Compromises in Waco, Texas, 
denied the veteran's request for waiver of the recovery of an 
overpayment of compensation benefits, in the calculated 
amount of $6,354.87.  The Board finds that the veteran filed 
a timely notice of disagreement with respect to the August 
2004 decision in January 2005.  In the January 2005 
statement, the veteran indicated that "I feel I do not owe 
the VA any money it over payed me."  The Board finds that 
this statement expresses dissatisfaction with the denial of 
the veteran's waiver request and can be construed as a notice 
of disagreement.  See 38 C.F.R. § 20.201 (2006).  A statement 
of the case was not issued.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id. 


Accordingly, the case is REMANDED for the following action:

Send a statement of the case on the issue 
of entitlement to a waiver of the 
recovery of an overpayment of 
compensation benefits in the amount of 
$6,354.87 to the veteran.  Advise the 
veteran that a timely substantive appeal 
will be necessary to perfect the appeal 
to the Board, and that only if the appeal 
is timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




